Citation Nr: 0813105	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-06 908A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon



THE ISSUE

Entitlement to reimbursement for the cost of a prescription 
for Azmacort filled on November 22, 2005, at Elm Street 
Pharmacy.



REPRESENTATION

The veteran represented by:  Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1955 to August 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Portland, Oregon.  In 
June 2006, the veteran withdrew his request for a video 
hearing before the Board.  38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1. On November 22, 2005, the veteran was seen by a private 
physician for complaints involving chest pain and breathing 
problems; the doctor prescribed three medications-Azmacort, 
Furosemide, and Potassium Chloride, which were filled that 
same day at Elm Street Pharmacy.

2.  At the time the veteran filled the prescription for 
Azmacort, he was enrolled in the VA health care system and 
had received treatment within 24 months of November 2005.

3.  VA did not provide prior authorization for the medical 
services in question.

4.  A VA facility was not feasibly available at the time the 
veteran filled the prescription for Azmacort.  

5.  The veteran's condition was of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.

6.  The veteran is financially liable for the cost of the 
prescription.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of a 
prescription for Azmacort filled on November 22, 2005, at Elm 
Street Pharmacy, is granted.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §17.1000-8 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the claim for reimbursement for 
the cost of the prescription for Azmacort, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Governing Statutes and Regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000 - 1002.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).  Id.


Legal Analysis

In November 2005, the veteran filed a claim for the 
reimbursement of the costs of certain non-VA prescriptions 
filled earlier that month.  The VAMC approved reimbursement 
for Furosemide and Potassium Chloride (Klor-Con), but denied 
reimbursement for Azmacort.  

According to the veteran, on November 22, 2005, he was having 
difficulties breathing and was experiencing severe chest 
pain.  He went to see his primary care physician, Dr. Lear-a 
private physician.  The veteran said the doctor believed the 
breathing problems were either due to asthma or congestive 
heart failure and gave him three prescriptions (Azmacort, 
Furosemide, and Potassium Chloride).  The veteran filled 
these prescriptions later that day at Elm Street Pharmacy.  
The following day he was hospitalized at Albany General 
Hospital for congestive heart failure.  He was discharged on 
November 25, 2005, and given two prescriptions for Klor-Con 
and Furosemide, which he filled Albertson Pharmacy.

According to the January 2006 SOC, the veteran is 100 percent 
service-connected for hypertensive heart disease.  There is 
no indication in the record before the Board that this 
disability has been found to be permanent.  He is not 
service-connected for breathing problems or asthma.  

The VAMC approved reimbursement for Furosemide, which is used 
to treat high blood pressure, and Potassium Chloride (Klor-
Con), which is used in combination with Furosemide.  In so 
doing the VAMC apparently accepted that a VA facility was not 
reasonably available and that the treatment was for a medical 
emergency. 

The VAMC did not approve reimbursement for Azmacort, which is 
a steroid inhaler used primarily to treat asthma, and which 
was prescribed and filled at the same time as some of the 
prescriptions for which reimbursement was approved.  The VAMC 
determined that Azmacort was prescribed for a non-emergent 
condition, and that the veteran should have mailed the 
prescription to the VA pharmacy.  

The veteran argues that since the breathing problem was a 
symptom of congestive heart failure (an emergent condition) 
rather than asthma (a non-emergent condition), then he should 
be reimbursed for the prescription.  Alternatively, he argues 
the breathing problems were aggravating his heart condition.

Dyspnea is a symptom of both hypertensive heart disease and a 
myocardial infarction.  38 C.F.R. § 4.104, Diagnostic Codes 
7006, 7007 (2007).  Apparently, although it was not known 
with certainty at the time the veteran was seen by Dr. Lear, 
he was experiencing congestive heart failure.  Because he was 
having difficulties breathing, Dr. Lear prescribed Azmacort.  
Under these circumstances, it would be unreasonable to expect 
the veteran to mail the prescription for Azmacort to a VA 
pharmacy or to travel over an hour to the nearest VAMC.  As a 
lay person the veteran would not have been expected to 
determine which of the prescriptions he was given for the 
same symptoms would treat an emergency condition, and which 
would not.  These circumstances were of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  The evidence indicates the 
veteran had congestive heart failure and was having 
difficulties breathing.  A prudent layperson could reasonably 
expect in such a situation that the absence of immediate 
medical attention would have placed the health of the veteran 
in serious jeopardy.  38 C.F.R. § 17.1002(a) and (b). 

The evidence also indicates the veteran was enrolled in the 
VA health care system and had received treatment in the past 
24 months, and was financially liable for the prescription.  
Furthermore, the evidence does not indicate that the veteran 
is eligible for reimbursement under a health-plan contract or 
by a third party.  Inasmuch as the record does not show that 
his total disability has been found to be permanent and there 
is no evidence that the asthma was aggravating a service 
connected disability, the current record does not show that 
he is eligible for reimbursement under 38 U.S.C.A. § 1728.

The criteria are met for reimbursement of the cost of the 
prescription for Azmacort that was filled on November 22, 
2005 at Elm Street Pharmacy under the provisions of 
38 U.S.C.A. § 1725.  


ORDER

Entitlement to the reimbursement for the cost of the 
prescription for Azmacort that was filled on November 22, 
2005 at Elm Street Pharmacy, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


